In re: Kenner City of; — Defendant; Applying For Writ of Certiorari and/or Review, Parish of Jefferson, 24th Judicial District Court Div. D, No. 588-802; to the Court of Appeal, Fifth Circuit, No. 08-CA-378.
Writ granted. The court of appeal erred in reversing the trial court’s decision to grant the defense rule for abandonment without concluding that the factual findings were manifestly erroneous. In reaching this decision, the court of appeal relied upon a photocopy of a certificate of service attached to a discovery request which was allegedly served upon the defense by the plaintiffs. The record does not establish that this document was properly introduced into evidence. In addition, it was not otherwise authenticated or supported by testimony. Under these circumstances, a certificate of service attached to a discovery request is not adequate proof that it was served on the opposing party. This is especially true in this case where there was an admission that no extrinsic evidence establishing service is available. Accordingly, the decision of the court of appeal is reversed. We find no factual or legal error with the trial court’s judgment which is hereby reinstated.
JOHNSON, J., would deny.